The Supreme Court affirmed the judgment of the Court below on May 7th, 1883 in the following opinion :
Per Curiam.
As judgment was taken pro confesso for want of an answer the first and second assignments of error have no force. They cannot now be considered based on anything shown by the record. The third is without merit. The appellant had full opportunity of answering, but failed to do so after due notice.
The preliminary injunction having been regularly decreed and standing unimpaired, there was no error in the Court issuing an attachment against the appellant for disobeying the same.
Decree affirmed and appeal dismissed at the costs of the appellant.